141 N.J. Super. 436 (1976)
358 A.2d 805
ANTHONY IAFELICE AND F. WILLIAM KOESTNER, A PARTNERSHIP TRADING AS K & I LAUNDROMAT, PLAINTIFFS-APPELLANTS,
v.
CITY OF PASSAIC, A MUNICIPAL CORPORATION IN THE COUNTY OF PASSAIC, NEW JERSEY, AND RENT LEVELING BOARD OF THE CITY OF PASSAIC, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued May 4, 1976.
Decided May 18, 1976.
Before Judges HALPERN, CRANE and MICHELS.
Mr. Joseph L. Freiman argued the cause for appellants.
Mr. Joseph A. Pojanowski, III, argued the cause for respondents (Mr. Pojanowski attorney for respondent Rent Leveling Board of the City of Passaic; Mr. Leonard M. Bitterman, attorney for respondent City of Passaic).
PER CURIAM.
The judgment of the Law Division is affirmed substantially for the reasons expressed by Judge Schwartz in his written opinion reported in Gardens v. City of Passaic, 130 N.J. Super. 369 (Law Div. 1974). See Hutton Pk. Gardens (Hutton Lafayette Apts. Co.) v. Town Council of Town of West Orange, 68 N.J. 543 (1975); Brunetti v. New Milford, 68 N.J. 576 (1975), and Troy Hills Village v. Parsippany-Troy Hills Tp. Council, 68 N.J. 604 (1975).